Name: Council Regulation (EEC) No 1734/82 of 29 June 1982 extending the arrangements applicable to trade between Greece and the ACP States
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 7 . 82 No L 190/ 1Official Journal of the European Communities I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1734/82 of 29 June 1982 extending the arrangements applicable to trade between Greece and the ACP States THE COUNCIL OF THE EUROPEAN COMMUNITIES, extended by Regulations (EEC) No 1122/81 (2), (EEC) No 1791 /81 (3) and (EEC) No 3722/81 (4), HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Additional Protocol to the Second ACP-EEC Convention following the accession of the Hellenic Republic to the European Economic Community was signed on 8 October 1981 ; Whereas, pending the entry into force of that Protocol, the Community should , in the light thereof, extend autonomously from 1 July 1982 the arrangements applicable to trade between Greece and the ACP States as established by Regulation (EEC) No 439/81 (') and From 1 July 1982 until the date of entry into force of the Additional Protocol to the Second ACP-EEC Convention following the accession of the Hellenic Republic to the European Economic Community and at the latest until 31 December 1982, the arrange ­ ments applicable to trade between Greece and the ACP States shall be those resulting from the Annex to Regulation (EEC) No 439/81 . Article 2 This Regulation shall ente into force on 1 July 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 June 1982. For the Council The President P. de KEERSMAEKER (2) OJ No L 118 , 30 . 4. 1981 , p . 14 . ( 5) OJ No L 179, 1 . 7 . 1981 , p . 1 . (4) OJ No L 373 , 29 . 12. 1981 , p . 10 .(') OJ NO L 53 , 27 . 2 . 1981 , p . 19 .